Pee Cubiam,
The river Schuylkill is a slackwater navigation, made so by a corporation duly authorized by state legislation, with power to erect dams and locks and other appliances necessary for the purpose, and subject to a duty to maintain the navigation in a manner for practical use. The dam at which the accident in question occurred is a part of the system of navigation thus established. We have not been referred to any authority declaring that either the navigation company or the city is subject to any duty to maintain safeguards across the river above the dam, in order to prevent boats or vessels of any kind from floating over the dam. In the absence of any legislation establishing such a duty, we fail entirely to discover any principle upon which a recovery can be based in such a case as this. In McDade v. Chester City, 117 Pa. 414, we said: “ When a legal duty has been imposed by statute upon a municipal corporation, it is undoubtedly liable for injuries resulting from the neglect of that duty; in such case it stands on the same footing in respect of negligence as a purely private corporation. . . . But the duty imposed must be absolute or imperative, not such as, under a grant of authority, is intrusted to the judgment and discretion of the municipal authorities; for it is a well-settled doctrine that a municipal corporation is not liable to an action for damages, either for the non-exercise of, or for the manner in which, in good faith, it exercises discretionary powers of a legislative character.”
In the present case no duty of any kind in this regard has been imposed, and hence the reasoning above stated is quite conclusive that there is not any basis of liability upon which a right of recovery can be set up. There was no real occasion for the accident in question except the want of proper care on the part of the persons who were running the vessel, and for *550the want of such care the city of course is not liable. The authorities cited for the erection of barriers on the precipitous sides of public highways have no application.
Judgment affirmed.